Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 12 recites the limitation "the first tethered drone" and “the second tethered drone” in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the second tethered drone” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (U.S. 2012/0247771A1), in view of Lerche et al. (U.S. 9464508B2) and Hardesty et al. (CA3075848). 
Regarding claim 1, Black discloses a tethered wellbore tool (12, figs. 1-2 and 9), comprising (examiner is using the embodiment of fig. 9 for this rejection but making reference to fig. 1-2 for other structures not shown in fig. 9): 
a body portion (body of 12); 
a head portion (52, fig. 9) extending from the body portion (body of 12) and including an integrated electrical (24) and mechanical connecting assembly (40; see fig. 9 and refer to paragraphs 0029-0032); 
a tail portion (opposite end of 12) extending from the body portion (12) in a direction opposite the head portion (52); 
a wellbore data collection device (30: para 0024: firing electronics 30 receive data relating to firing signals for initiating detonator 28) housed within the wellbore tool (12) and configured for electrically connecting to a wireline (refer to para 0004); and at least one shaped charge (16), wherein the body portion is configured to disintegrate upon detonation of the shaped charge (para 0023: damage is inflicted on 12 upon detonation of the shape charge 16, hence the tethered wellbore tool 12 is formed at least in part from a material that will substantially disintegrate upon detonating the shaped charge 16). 
However, Black is silent to the wellbore data collection device remains intact and operable for delivering the collected data.  
Lerche et al. teach single-piece, self-contained tethered wellbore tool (104, fig. 1) comprising a wellbore data collection device (sensors 114, fig. 1), wherein the tool (10) is formed at least in part from a material that will substantially disintegrate upon detonating the shaped charge while the wellbore data collection device (114) remains intact and operable for delivering the collected data. The wellbore data collection device (114) can be used to monitor well conditions before, during, and after the perforating operation (refer to col. 6 lines 3-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Black to have the wellbore data collection device remain intact and operable for delivering the collected data, as taught by Lerche, for the predictable result of relaying firing signals for initiating the next detonator along the perforating gun assembly. 
However, the combination of Black and Lerche fail to teach the body portion, the head portion, and the tail portion are integrally formed from an injection-molded material. 
Hardesty et al. teach a perforating gun assembly comprising first and second endplates (400, 500 integrally formed (para 00112) from an injection-molded material (refer to para 00113). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Black and Lerche to have the body portion, the head portion, and the tail portion of the well tool of Black integrally formed from an injection-molded material, as taught by Hardesty et al., for the purpose of efficiently making the design parts of the well tool while reducing manufacturing costs. 
Regarding claim 2, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 1 above; Black further discloses a detonator (28, fig. 1 and refer to para 0024) and optionally, a detonating cord (18) coupled to the detonator (28), and a plurality of shaped charges (16) received in shaped charge apertures (13) in the body portion (12), wherein the shaped charge apertures (13) are respectively positioned adjacent to at least one of the detonator (28) and the detonating cord (18) within an interior of the body portion (see figs. 1-2).  
Regarding claim 3, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 2 above; Lerche et al. further teach circuitry (14a, fig. 2) positioned within a tail portion (see fig. 1) and programmed to receive a selective detonation signal from a control unit (100, fig. 1) via the wireline (102) and to transmit the selective detonation signal to the detonator (22, see fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Black to include circuitry positioned within the tail portion and programmed to receive a selective detonation signal from a control unit via the wireline, as taught Lerche et al. for the predictable result of transmitting signals to the downhole wellbore tool. 
Regarding claim 4, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 3 above; Black further discloses wherein the integrated electrical (24, fig. 9) and mechanical connecting assembly (40) includes an electrically conductive pin connector (connector 24 can be considered a pin connector) and a mechanical connector (40) respectively configured for connecting to a complementary electrical component (32) and a complementary mechanical connector (38, see fig. 9 and refer to paragraphs 0029-0032).  
Regarding claim 5, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 4 above; Black further discloses a conductive wire (22) configured for relaying an electrical signal along a length of the tethered wellbore tool (12) from the circuitry to the pin connector (24).  
Regarding claim 6, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 5 above; Black further discloses wherein the complementary electrical component (32) and the complementary mechanical connector (38) are parts of a complementary wellbore tool (26) separate and distinct from the tethered wellbore tool (12), and the integrated electrical (24) and mechanical connecting assembly (40) of the head portion (52) of the tethered wellbore tool (12) is configured for electrically connecting the pin connector (connector 24 can be considered a pin connector) of the integrated electrical and mechanical assembly to the complementary electrical component (32) of the complementary wellbore tool (26) when the mechanical connector (40) of the integrated electrical and mechanical assembly is connected to the complementary mechanical connector (38) of the complementary wellbore tool (26) to connect the tethered wellbore tool (12) to the complementary wellbore tool (26; see fig. 9), and the head portion (52), alone, provides an electrical transfer (via 24 and 32) and mechanical coupling (via 40 and 38) for connecting the tethered wellbore tool (12) to the complementary wellbore tool (26) via the conductive wire (22), the pin connector, and the mechanical connector (see figs. 1 and 8).  
Regarding claim 7, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 5 above; Black further discloses wherein the conductive wire (22) is configured for receiving the electrical signal from the wireline (refer to para 0004) via a direct connection or through one or more electrically conductive components (para 0004 and 0005: conductive wire 22 is directly or indirectly connected to the wireline which supplies electrical signal transmitted from surface).  
Regarding claim 8, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 1 above; Black further discloses wherein the wellbore data collection device (30: para 0024: firing electronics 30 receive data relating to firing signals for initiating detonator 28) is configured for receiving at least one of a power supply and an electrical signal from the wireline via a direct connection or through one or more electrically conductive components (refer to para 0024).  
Regarding claim 9, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 1 above; Lerche et al. further teach wherein the wellbore data collection device (sensors 114, fig. 1) is the only removeable component of the tethered wellbore tool after detonating the shaped charge (refer to col. 6 lines 3-9), and the wellbore data collection device is configured for being removed from the wellbore by the wireline (102).  
Regarding claim 10, Black discloses tethered wellbore tool (12, figs. 1-2 and 9), comprising (examiner is using the embodiment of fig. 9 for this rejection but making reference to figs 1 and 10 for other structures not shown in fig. 9): 
a body portion (body of 12); 
4a head portion (52, fig. 9) extending from the body portion (body of 12) and include a wellbore date collection device (30); 
a tail portion (opposite end of 12 at pin end 23) extending from the body portion in a direction opposite the head portion (see fig. 1) and configured for being connected to a wireline (22, see fig. 1), wherein the tail portion includes an electrical transfer contact (23); 
a detonator (28) and optionally, a detonating cord (18) coupled to the detonator (28, see figs. 1 and 9); and 
a plurality of shaped charges (16) received in shaped charge apertures (13) in the body portion (12), wherein the shaped charge apertures (13) are respectively positioned adjacent to at least one of the detonator (28) and the detonating cord (18) within an interior of the body portion (see fig. 2); 
wherein the body portion is configured to disintegrate upon detonating the shaped charge (para 0023: damage is inflicted on 10 upon detonation of the shape charge 16, hence the wellbore tool 10 is formed at least in part from a material that will substantially disintegrate upon detonating the shaped charge 16).  
However, Black fail to teach circuitry for receiving an electrical signal from a control unit via the wireline; wherein the circuitry transmits the electrical signal to the detonator. 
Lerche et al. further circuitry (14a, fig. 2) for receiving an electrical signal from a control unit (100, fig. 1) via the wireline (102); wherein the circuitry transmits the electrical signal to the detonator (22, see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Black to include circuitry for receiving an electrical signal from a control unit via the wireline; wherein the circuitry transmits the electrical signal to the detonator, as taught Lerche et al. for the predictable result of transmitting signals to the downhole wellbore tool. 
However, the combination of Black and Lerche et al. fail to teach the body portion, the head portion, and the tail portion are integrally formed from an injection molded material, wherein the body is configured to dissolve into a proppant. 
Hardesty et al. teach a perforating gun assembly comprising first and second endplates (400, 500) integrally formed (para 00112) from an injection-molded material (refer to para 00113). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Black and Lerche to have the body portion, the head portion, and the tail portion of the well tool of Black integrally formed from an injection-molded material, as taught by Hardesty et al., for the purpose of efficiently making the design parts of the well tool while reducing manufacturing costs. 
Examiner notes that by forming the body portion, the head portion, and the tail portion of the well tool of Black by integrally formed from the injection-molded material of Hardesty et al. will inherently result in the body configured to or capable of dissolving into a proppant upon detonation of the shape charges of Black.
Regarding claim 11, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 10 above; Black further discloses wherein the head portion (52, fig. 9) includes an integrated electrical (24) and mechanical connecting assembly (40; see fig. 9 and refer to paragraphs 0029-0032), and the head portion (52), alone, provides an electrical transfer (via 24) and mechanical coupling (40) for electrically and mechanically connecting the tethered wellbore tool to a complementary electrical component (32) and a complementary mechanical component (38) of a complementary wellbore tool (26) separate and distinct from the tethered wellbore tool (10, see fig. 9).  
Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parks et al. (U.S. 2016/0168961A1), in view of Lerche et al. (U.S. 9464508B2) and Hardesty et al. (CA3075848). 
Regarding claim 12, Parks et al. disclose tethered wellbore tool string (10) for downhole delivery of one or more wellbore tools (see fig. 1 with 10 containing multiple downhole tools), comprising: 
a first tethered wellbore tool (12) connected to a second tethered wellbore tool (12), the first tethered wellbore tool and the second tethered wellbore tool respectively including 
a body portion (16), 
a head portion (22, see figs. 2 and 19), 
a tail portion (26, 48), and 
at least one shaped charge (18), wherein 
the head portion (22) of the first tethered wellbore tool (12) extends from the body portion of the first tethered wellbore tool in a direction towards the second tethered wellbore tool (see fig. 19 showing head 22 connected to tail 48 of second wellbore tool) and includes an integrated electrical (126B, better seen in fig. 32) and mechanical connecting assembly (head section of 22 fits in a socket of 48 or is threaded as seen in fig. 32), 
5the tail portion (26, 48, see fig. 33) of the first tethered wellbore tool (12) extends from the body portion of the first tethered wellbore tool in a direction opposite the head portion (see fig. 1) and includes a tail connecting portion (126B), wherein the tail connecting portion (126B) of the first tethered wellbore tool is configured for at least one of connecting to a wellbore tool (140) and connecting to a wireline (142), the tail portion (26, 48, see fig. 32) of the second tethered wellbore tool includes a tail connecting portion (126A), wherein the tail connecting portion of the second tethered wellbore tool is electrically (via 126A) and mechanically connected (via 48) to the integrated electrical and mechanical connecting assembly of the first tethered wellbore tool (see fig. 2), and the head portion (22 or as seen threaded in fig. 32) of the first tethered wellbore tool, alone, provides an electrical transfer and mechanical coupling between the first tethered wellbore tool and the second tethered wellbore tool via the integrated electrical and mechanical connecting assembly (see figs 19 and 320; 
wherein the first tethered wellbore tool and the second tethered wellbore tool are configured to disintegrate upon detonating the shaped charge (damage is inflicted on 12 upon detonation of the shape charge 18, hence the tethered wellbore tool 12 is formed at least in part from a material that will substantially disintegrate upon detonating the shaped charge 18).
However, Parks et al. is silent to a wellbore data collection device configured for at least one of forming a connection between the first tethered wellbore tool and the second tethered wellbore tool, forming a connection between at least one of the first tethered wellbore tool and the second tethered wellbore tool respectively and the wireline, and being housed within at least one of the first tethered wellbore tool and the second tethered wellbore tool, wherein the wellbore data collection device remains intact and operable for delivering the collected data.  
Lerche et al., as previously discussed, teach single-piece, self-contained tethered wellbore tool (104, fig. 1) comprising a wellbore data collection device (sensors 114, fig. 1) configured for at least one of forming a connection between a first tethered wellbore tool (108) and the second tethered wellbore tool (108), forming a connection between at least one of the first tethered wellbore tool and the second tethered wellbore tool respectively and a wireline (102), and being to the first tethered wellbore tool (108), wherein the wellbore data collection device (114) remains intact and operable for delivering the collected data (refer to col. 6 lines 3-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parks et al. to include a wellbore data collection device configured for at least one of forming a connection between the first tethered wellbore tool and the second tethered wellbore tool, forming a connection between at least one of the first tethered wellbore tool and the second tethered wellbore tool respectively and the wireline, and being housed within at least one of the first tethered wellbore tool and the second tethered wellbore tool, wherein the wellbore data collection device remains intact and operable for delivering the collected data, as taught by Lerche et al, for the predictable result of relaying firing signals for initiating the next detonator along the perforating gun assembly. 
Parks et al. further teach that several components of the tethered wellbore tool (12) can be manufactured integrally by injection molding (refer to para 0101).
However, Parks et al. is silent to the body portion, the head portion, and the tail portion are integrally formed from an injection-molded material. 
For the purpose of compact prosecution, Hardesty et al. teach a perforating gun assembly comprising first and second endplates (400, 500 integrally formed (para 00112) from an injection-molded material (refer to para 00113). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Black and Lerche to have the body portion, the head portion, and the tail portion of the well tool of Black integrally formed from an injection-molded material, as taught by Hardesty et al. for the purpose of efficiently making the design parts of the well tool while reducing manufacturing costs. 
Regarding claim 13, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 12 above; Parks et al. further disclose wherein the first tethered wellbore tool (12) and the second tethered wellbore tool (12) respectively include a detonator (26) and optionally, a detonating cord (20) coupled to the detonator (26), and a plurality of shaped charges (18) received in shaped charge apertures (16) in the body portion (see figs. 1-2), wherein the shaped charge apertures (16) are respectively positioned adjacent to at least one of the detonator and the detonating cord within an interior of the body portion (see fig. 1).  
Regarding claim 14, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 13 above; Lerche et al. further disclose circuitry (14a, fig. 2) positioned within the tail portion of the first tethered wellbore tool (108) and programmed to receive a selective detonation signal from a control unit (100, fig. 1) via the wireline (102) and transmit the 6selective detonation signal to the respective detonator (22B, 22C) in each of the first tethered wellbore tool and the second tethered wellbore tool (see fig. 2).  
Regarding claim 15, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 14 above; Parks et al. further disclose wherein the first tethered wellbore tool (12) further includes a conductive wire (106) configured for relaying the selective detonation signal along a length of the first tethered wellbore tool from the circuitry to the integrated electrical and mechanical connecting assembly refer to para 0107).  
Regarding claim 16, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 15 above; Parks et al. further disclose wherein the integrated electrical and mechanical connecting assembly (see fig. 32) transfers the selective detonation signal, via the tail connecting portion of the second tethered wellbore tool, from the conductive wire to the detonator of the second tethered wellbore tool (refer to para 0107).  
Regarding claim 17, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 16 above; Parks et al. further disclose wherein the integrated electrical and mechanical connecting assembly of the first tethered wellbore tool includes an electrically conductive pin connector (12B or 130, see fig. 32) electrically connected to an electrical transfer contact of the tail connecting portion of the second tethered wellbore tool (see fig. 32) and a mechanical connector (head section of 22 fits in a socket of 48 or is threaded as seen in fig. 32) connected to a complementary mechanical connector (threads on 48) of the tail connecting portion of the second tethered wellbore tool (see fig. 32).  
Regarding claim 18, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 17 above; Parks et al. further disclose wherein the mechanical connector of the integrated electrical and mechanical connecting assembly is threadingly connected to the complementary mechanical connector of the tail connecting portion of the second tethered wellbore tool (see fig. 32).  
Regarding claim 20, the combination of Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 12 above; Lerche et al. further disclose wherein the wellbore tool is a wellbore data collection device (114) connected to the tail connecting portion via a complementary connection (see fig. 1 showing 106 connected to 108) and configured for connecting to the wireline (102), further wherein the wellbore data collection device (114) is the only removable component of the tethered wellbore tool string after detonating the shaped 7charges (refer to col. 6 lines 3-9), wherein the wellbore data collection device is configured for being removed from the wellbore by the wireline (wireline 102 can be used to remove section 106 holding 114).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Parks et al. (U.S. 2016/0168961A1), in view of Lerche et al. (U.S. 9464508B2) and Hardesty et al. (CA3075848) as applied to claim 12 above, and further in view of Glenn et al. (U.S. 2012/0273201A1). 
Regarding claim 19, the combination Black, Lerche et al., and Hardesty et al. teach all the features of this claim as applied to claim 12 above; however, the combination of Black, Lerche et al., and Hardesty et al. fail to teach a single battery positioned within the tail portion of the first tethered wellbore tool, wherein the single battery provides a power supply to each of the first tethered wellbore tool and the second tethered wellbore tool.  
Glenn et al. teach a single battery (362, see fig. 8 and refer to para 0063) positioned within the tail portion of the first tethered wellbore tool (354a), wherein the single battery (362, fig. 8 and refer to para 0063) provides a power supply to each of a first tethered wellbore tool (354a) and a second tethered wellbore tool (354b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Black, Lerche et al., and Hardesty et al. to include a single battery positioned within the tail portion of the first tethered wellbore tool, as taught by Glenn et al., for the predictable result of supplying power supply to each of the first tethered wellbore tool and the second tethered wellbore tool. 
Response to Arguments
Applicant's arguments filed on 02/18/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejection of claims 1 and 12 with Hardesty et al. (CA3075848) above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/
05/18/2022




/ABBY J FLYNN/           Supervisory Patent Examiner, Art Unit 3672